   Case 2:20-po-10165-MAH Document 13 Filed 09/09/20 Page 1 of 1 PageID: 35

 DNJ-Cr-021 (09/2017)




                    UNITED STATES MAGISTRATE COURT
                         DISTRICT OF NEW JERSEY



   UNITED STATES OF AMERICA
                                               Mag. No. 20-10165 (MAH)
                        v.

                                               SENTENCING SUBMISSION NOTICE
                                               OF THE UNITED STATES
   PATRICK SHEEHAN




         Please be advised that, on this date, the United States submitted sentencing

materials to the Court in this case concerning the defendant, Patrick Sheehan.


Date: September 9, 2020
                                                CRAIG CARPENITO
                                                United States Attorney


                                         By:     Cari Fais
                                                 Assistant U.S. Attorney
